DETAILED ACTION
The present application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 01/04/2022.
Claims 18-20, 23-26, 29-32, and 35 remain pending of which claims 18, 24 and 30 are independent claims, and claims 18, 24 and 30 are amended and claims 1-17, 21-22, 27-28, and 33-34 are canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims18-20, 23-26, 29-32, and 35  are rejected under pre-AIA  35 U.S.C. 102(a) (1)] as being anticipated US. Pub. 20120257552.

Regarding claim 18: Chen discloses a method for decoding downlink control information (DCI) in a carrier aggregation system (Chen, see paragraph [0040], multiple CCs, supporting carrier aggregation or multi-carrier operation  and decoding the receive DCI based on the primary CC configuration, i.e., based on whether the primary CC is TDD or FDD), the method performed by a user equipment (UE) and comprising: receiving, through a physical downlink control channel (PDCCH) Chen, see paragraph [0039], for both FDD and TDD configured based on the primary TDD or FDD, a cell may transmit a Physical Downlink Control Channel (PDCCH); the PDCCH may carry downlink control information (DCI) such as downlink grants, uplink grants, etc. and the PHICH may carry ACK/NACK feedback for data transmission sent on the uplink with HARQ; the cell may also transmit a Physical Downlink Shared Channel (PDSCH) and/or other physical channels in a data region of a downlink subframe), wherein the PUCCH is transmitted only on the primary cell among the primary cell and the secondary cell, wherein one of the primary cell and the secondary cell is a frequency division duplex (FDD) cell which uses FDD frames and the other is a time division duplex (TDD) cell which uses TDD frames, wherein a bit size of a hybrid automatic repeat request (HARQ) process number field in the DCI depends on whether the primary cell is the FDD cell or the TDD cell(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC when the primary CC is TDD; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; the 2-bit DAI originally defined for TDD may be used for FDD downlink data transmissions for more efficient ACK/NACK feedback via the PUCCH on the TDD CC; in another configuration where the primary CC is FDD, the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead), wherein based on the primary cell being the TDD cell, the DCI includes a downlink assignment index (DAI) field, and wherein based on the primary cell being the FDD cell, the DCI includes no DAI field((Chen, see paragraph [0071], search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations when the primary CC is configured to be FDD or TDD, which may be referred to as DCI format alignment, DCI may be sent using a DCI format definition of a CC carrying the DCI, which is the primary CC configured as TDD or FDD, and not the DCI format definition of a CC for which the DCI is intended, DCI may be sent on a primary TDD CC to schedule data transmission on an secondary or non-primary FDD CC; the DCI may be sent using a DCI format for TDD instead of a DCI format for FDD, for example, for DCI format 1A shown in Table 3, the DCI may include a 4-bit HARQ process ID for TDD (instead of a 3-bit HARQ process ID for FDD) and a 2-bit DAI for TDD; see paragraph [0072], a DCI may be sent on a primary FDD CC to schedule data transmission on a secondary or non-primary TDD CC; where the DCI may be sent using a DCI format for FDD instead of a DCI format for TDD. For DCI format 1A shown in Table 3, the DCI may include a 3-bit HARQ process ID for FDD (instead of a 4-bit HARQ process ID for TDD) and no DAI (instead of a 2-bit DAI for TDD, and Data transmission may be sent based on the HARQ timeline for FDD, which may be readily supported with the DCI format for FDD.

Regarding claim 19: Chen discloses the   method of claim 18, wherein based on the primary cell being the FDD cell, the bit size of the HARQ process number field is 3 bits(Chen, see paragraph [0074], in another configuration where the primary CC is FDD, the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead).

Regarding claim 20: Chen discloses the   method of claim 18, wherein based on the primary cell being the TDD cell, the bit size of the HARQ process number field is 4 bits(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; and  the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for for TDD is a  4-bit HARQ process ID originally defined).

Regarding claim 23: Chen discloses the   method of claim 18, wherein when a plurality of cells configured to the UE are all the same type of cell, either FDD cells or TDD cells, a bit size of a HARQ process number field in the DCI depends on whether the plurality of cells are FDD cells or TDD cells(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; the 2-bit DAI originally defined for TDD may be used for FDD downlink data transmissions for more efficient ACK/NACK feedback via the PUCCH on the TDD CC; the 2-bit DAI may also be beneficial if the ACK/NACK feedback is transmitted via the PUSCH; yet in another configuration, UCI for a TDD CC may be sent via the PUCCH on an FDD CC; a  DCI scheduling data transmission on a TDD CC may be sent using a DCI format for FDD instead of a DCI format for TDD; the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead.
.  
Regarding claim 24: Chen discloses a  A user equipment (UE) in a carrier aggregation system(Chen, see paragraph [0040], multiple CCs, supporting carrier aggregation or multi-carrier operation  and decoding the receive DCI based on the primary CC configuration, i.e., based on whether the primary CC is TDD or FDD), the UE comprising: a transceiver for transmitting and receiving a radio signal; and a processor operatively coupled to the transceiver, wherein the processor receives, through a physical downlink control channel (PDCCH) of a primary cell, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) of a secondary cell, decodes the DCI, receives data through the PDSCH of the secondary cell and transmits acknowledgement/negative-acknowledgement (ACK/NACK) for the data through a physical uplink control channel (PUCCH) of the primary cell(Chen, see paragraph [0039], for both FDD and TDD configured based on the primary TDD or FDD, a cell may transmit a Physical Downlink Control Channel (PDCCH); the PDCCH may carry downlink control information (DCI) such as downlink grants, uplink grants, etc. and the PHICH may carry ACK/NACK feedback for data transmission sent on the uplink with HARQ; the cell may also transmit a Physical Downlink Shared Channel (PDSCH) and/or other physical channels in a data region of a downlink subframe), wherein the PUCCH is transmitted only on the primary cell among the primary cell and the secondary cell, wherein one of the primary cell and the secondary cell is a frequency division duplex (FDD) cell which uses FDD (Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; the 2-bit DAI originally defined for TDD may be used for FDD downlink data transmissions for more efficient ACK/NACK feedback via the PUCCH on the TDD CC; the 2-bit DAI may also be beneficial if the ACK/NACK feedback is transmitted via the PUSCH; yet in another configuration, UCI for a TDD CC may be sent via the PUCCH on an FDD CC; a  DCI scheduling data transmission on a TDD CC may be sent using a DCI format for FDD instead of a DCI format for TDD; the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead, wherein based on the primary cell being the TDD cell, the DCI includes a downlink assignment index (DAI) field, and wherein based on the primary cell being the FDD cell, the DCI includes no DAI field (Chen, see paragraph [0071], search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations when the primary CC is configured to be FDD or TDD, which may be referred to as DCI format alignment, DCI may be sent using a DCI format definition of a CC carrying the DCI, which is the primary CC configured as TDD or FDD, and not the DCI format definition of a CC for which the DCI is intended, DCI may be sent on a primary TDD CC to schedule data transmission on an secondary or non-primary FDD CC; the DCI may be sent using a DCI format for TDD instead of a DCI format for FDD, for example, for DCI format 1A shown in Table 3, the DCI may include a 4-bit HARQ process ID for TDD (instead of a 3-bit HARQ process ID for FDD) and a 2-bit DAI for TDD; see paragraph [0072], a DCI may be sent on a primary FDD CC to schedule data transmission on a secondary or non-primary TDD CC; where the DCI may be sent using a DCI format for FDD instead of a DCI format for TDD. For DCI format 1A shown in Table 3, the DCI may include a 3-bit HARQ process ID for FDD (instead of a 4-bit HARQ process ID for TDD) and no DAI (instead of a 2-bit DAI for TDD, and Data transmission may be sent based on the HARQ timeline for FDD, which may be readily supported with the DCI format for FDD.

Regarding claim 25: Chen discloses the   UE of claim 24, wherein based on the primary cell being the FDD cell, the bit size of the HARQ process number field is 3 bits (Chen, see paragraph [0074], in another configuration where the primary CC is FDD, the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead).

Regarding claim 26: Chen discloses the   UE of claim 24, wherein based on the primary cell being the TDD cell, the bit size of the HARQ process number field is 4 bits(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; and  the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for for TDD is a  4-bit HARQ process ID originally defined).
  
Regarding claim 29: Chen discloses the   UE of claim 24, wherein when a plurality of cells configured to the UE are all the same type of cell, either FDD cells or TDD cells, a bit size of a HARQ process number field in the DCI depends on whether the plurality of cells are FDD cells or TDD cells(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; the 2-bit DAI originally defined for TDD may be used for FDD downlink data transmissions for more efficient ACK/NACK feedback via the PUCCH on the TDD CC; the 2-bit DAI may also be beneficial if the ACK/NACK feedback is transmitted via the PUSCH; yet in another configuration, UCI for a TDD CC may be sent via the PUCCH on an FDD CC; a  DCI scheduling data transmission on a TDD CC may be sent using a DCI format for FDD instead of a DCI format for TDD; the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead.
.  
Regarding claim 30: Chen discloses a  A processor for a wireless communication device in a carrier aggregation system, the processor comprising: memory, in which program instructions are stored, which when executed control the wireless communication device to: receive, through a physical downlink control channel (PDCCH) of a primary cell, downlink control information (DCI) scheduling a physical downlink shared channel (PDSCH) of a secondary cell and  decode the DCI(Chen, see paragraph [0040], decoding the receive DCI based on the primary CC configuration, i.e., based on whether the primary CC is TDD or FDD); receive data Chen, see paragraph [0039], for both FDD and TDD configured based on the primary TDD or FDD, a cell may transmit a Physical Downlink Control Channel (PDCCH); the PDCCH may carry downlink control information (DCI) such as downlink grants, uplink grants, etc. and the PHICH may carry ACK/NACK feedback for data transmission sent on the uplink with HARQ; the cell may also transmit a Physical Downlink Shared Channel (PDSCH) and/or other physical channels in a data region of a downlink subframe); and transmit acknowledgement/negative-acknowledgement (ACK/NACK) for the data through a physical uplink control channel (PUCCH) of the primary cell, wherein the PUCCH is transmitted only on the primary cell among the primary cell and the secondary cell, wherein one of the primary cell and the secondary cell is a frequency division duplex (FDD) cell which uses FDD frames and the other is a time division duplex (TDD) cell which uses TDD frames,  wherein a bit size of a hybrid automatic repeat request (HARQ) process number field in the DCI depends on whether the primary cell is the FDD cell or the TDD cell(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; the 2-bit DAI originally defined for TDD may be used for FDD downlink data transmissions for more efficient ACK/NACK feedback via the PUCCH on the TDD CC; the 2-bit DAI may also be beneficial if the ACK/NACK feedback is transmitted via the PUSCH; yet in another configuration, UCI for a TDD CC may be sent via the PUCCH on an FDD CC; a  DCI scheduling data transmission on a TDD CC may be sent using a DCI format for FDD instead of a DCI format for TDD; the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead, wherein based on the primary cell being the TDD cell, the DCI includes a downlink assignment index (DAI) field, and wherein based on the primary cell being the FDD cell, the DCI includes no DAI field ((Chen, see paragraph [0071], search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations when the primary CC is configured to be FDD or TDD, which may be referred to as DCI format alignment, DCI may be sent using a DCI format definition of a CC carrying the DCI, which is the primary CC configured as TDD or FDD, and not the DCI format definition of a CC for which the DCI is intended, DCI may be sent on a primary TDD CC to schedule data transmission on an secondary or non-primary FDD CC; the DCI may be sent using a DCI format for TDD instead of a DCI format for FDD, for example, for DCI format 1A shown in Table 3, the DCI may include a 4-bit HARQ process ID for TDD (instead of a 3-bit HARQ process ID for FDD) and a 2-bit DAI for TDD; see paragraph [0072], a DCI may be sent on a primary FDD CC to schedule data transmission on a secondary or non-primary TDD CC; where the DCI may be sent using a DCI format for FDD instead of a DCI format for TDD. For DCI format 1A shown in Table 3, the DCI may include a 3-bit HARQ process ID for FDD (instead of a 4-bit HARQ process ID for TDD) and no DAI (instead of a 2-bit DAI for TDD). 

 Regarding claim 31: Chen discloses the   processor of claim 30, wherein based on the primary cell being the FDD cell, the bit size of the HARQ process number field is 3 bits(Chen, see paragraph [0074], in another configuration where the primary CC is FDD, the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead).
.  
Regarding claim 32: Chen discloses the   processor of claim 30, wherein based on the primary cell being the TDD cell, the bit size of the HARQ process number field is 4 bits(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; and  the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for for TDD is a  4-bit HARQ process ID originally defined).
  
Regarding claim 35: Chen discloses the   processor of claim 30, wherein when a plurality of cells configured to the UE are all the same type of cell, either FDD cells or TDD cells, a bit size of a HARQ process number field in the DCI depends on whether the plurality of cells are FDD cells or TDD cells(Chen, see paragraph [0074], supporting search space sharing for FDD and TDD CCs and providing more efficient downlink and/or uplink operations, DCI may be sent using a DCI format for the primary CC carrying UCI on the PUCCH, and not a DCI format of a CC for which the DCI is applicable, in another configuration, UCI for an FDD CC may be sent via the PUCCH on a TDD CC; DCI scheduling data transmission on an FDD CC may be sent using a DCI format for TDD instead of a DCI format for FDD, even if the DCI is sent on the FDD CC; the HARQ timeline for the FDD CC may be based on the HARQ timeline defined for the TDD CC; the 2-bit DAI originally defined for TDD may be used for FDD downlink data transmissions for more efficient ACK/NACK feedback via the PUCCH on the TDD CC; the 2-bit DAI may also be beneficial if the ACK/NACK feedback is transmitted via the PUSCH; yet in another configuration, UCI for a TDD CC may be sent via the PUCCH on an FDD CC; a  DCI scheduling data transmission on a TDD CC may be sent using a DCI format for FDD instead of a DCI format for TDD; the HARQ timeline for the TDD CC may be based on the HARQ timeline defined for the FDD CC; the 2- bit DAI originally defined for TDD may be omitted and the 4-bit HARQ process ID originally defined for TDD may be reduced to 3-bit, resulting in less downlink control overhead.


Response to Arguments
Applicant’s arguments with respect to claims  18-20, 23-26, 29-32, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                               
                                                                                                                                                                                                       

                                                                  /AYAZ R SHEIKH/                                                                  Supervisory Patent Examiner, Art Unit 2476